DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive. Applicant argues that:

    PNG
    media_image1.png
    658
    914
    media_image1.png
    Greyscale

The examiner submits that the formula (I) to be read on Matsumoto, R1, R3, R4 and R5 need to be C1-C10 alkyl. All other conditions are alternatives.  


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1, 3-6, 8-13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamasaki et al (US 20150099193 A1) in view of Matsumoto et al (US 20130164604 A1).  


    PNG
    media_image2.png
    179
    509
    media_image2.png
    Greyscale

wherein R3, R4, and R5 each independently represent an organic group which has 1 to 10 carbon atoms and which may have a substituent; and R6 and R7 each independently represent a group selected from the group consisting of an alkyl group which has 1 to 10 carbon atoms and which may have a substituent, an alkoxy group which has 1 to 10 carbon atoms and which may have a substituent, a siloxy group having 3 to 10 carbon atoms, an aryl group having 6 to 15 carbon atoms, and an aryloxy group having 6 to 15 carbon atoms [paragraph 0087-0089].

 Hamasaki remains silent about the structure of the silyl ester phosphinate/phosphonate as claimed. However, Matsumoto discloses a secondary 

    PNG
    media_image3.png
    166
    291
    media_image3.png
    Greyscale

Wherein R4 denotes hydrogen atom or a substituted or unsubstituted alkyl group, R5 and R6 denote each independently a substituted or unsubstituted alkyl group, a substituted or unsubstituted aryl group, or a substituted or unsubstituted silyl group. Matsumoto teaches that the substituted or unsubstituted silyl group is represented by    -SiRxRyRz where Rx, Ry and Rz are each independently hydrogen atom, a halogen atom, or an alkyl group having 1-6 carbon atoms which may be branched. The silyl group may include, for example, trimethylsilyl group, triethylsilyl group, or the like. Matsumoto further teaches providing a film forming additive such as a fluorinated cyclic carbonate in the electrolyte in order to enhances cycle property  [Fig. 1; paragraph 0022-0030, 0043-0044, 0049-0057, 0062, 0066-0067, 0072, 0112]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the 

Regarding claim 3, Matsumoto teaches that OR5 can be -OSiRxRyRz [paragraph 0057].  
Regarding claims 4-6, Matsumoto teaches that the substituted or unsubstituted silyl group is represented by -SiRxRyRz where Rx, Ry and Rz are each independently hydrogen atom, a halogen atom, or an alkyl group having 1-6 carbon atoms which may be branched. The silyl group may include, for example, trimethylsilyl group, triethylsilyl group, or the like [paragraph 0057]. 

Regarding claim 8, Matsumoto teaches that the content of the phosphate ester compound in the electrolytic solvent should not be particularly limited, but is preferably 10% by mass or more, more preferably 15% by mass or more, and even more preferably 20% by mass in the viewpoint of imparting flame retardancy [paragraph 0061].
Regarding claims 9-11, Matsumoto teaches that the electrolyte comprises a supporting salt and an electrolytic solvent. The supporting salt should not be particularly limited, but is preferably a lithium salt. The lithium salt include, for example, LiPF6, LiClO4 or LiCF3SO3 [paragraph 0049, 0072].
Regarding claims 12-13, Matsumoto teaches that the electrolytic solvent may further comprise other non-aqueous solvent. The non-aqueous solvent includes aprotic organic solvents including, for example, cyclic carbonate compounds such as propylene 
Regarding claim 15, Hamasaki teaches an electrochemical cell [Abstract; paragraph 0027-0032].
Allowed Claims
7.	Claims 7 and 16-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 7, the prior art of record fails to anticipate or suggest or render obvious a non-aqueous electrolyte composition comprising: (i) at least one aprotic organic solvent, (ii) a silyl ester phosphinate, wherein the silyl ester phosphinate is selected from the group consisting of compounds of formulae (I.5 to I.8)

    PNG
    media_image4.png
    442
    801
    media_image4.png
    Greyscale

(iii) at least one lithium ion containing conducting salt; and (iv) optionally one or more additives.

Double Patenting

8..	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9..	Claims 1, 3-6, 8, 12-13 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-10 and 15-16 of copending Application No. 16333431 (reference application). Although the conflicting claims are not identical, they are not patentably distinct from each other because the 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723